Loring, J.
We are of opinion that as matter of law the plaintiff was guilty of negligence which contributed to the injury, and for that reason the judge was right in directing a verdict for the defendant. The case comes within Madden v. Boston Elevated Railway, 194 Mass. 491, and cases there cited. See also Holian v. Boston Elevated Railway, 194 Mass. 74; Beirne v. Lawrence & Methuen Street Railway, 197 Mass. 173.
The plaintiff was not entitled to go to the jury on his right to rely and his reliance in fact on the sign “ Go slowly,” and on the practice of the defendant in causing the other cars to “ slow down ” or stop under circumstances like those in the case at bar. He looked before he stepped upon the track, saw the car and yet went across. See Casey v. Boston Elevated Railway, 197 Mass. 440.
Neither can the plaintiff invoke the doctrine of one put in sudden peril. If he was walking so fast that he could not stop when he saw the car, that was in itself negligence. A plaintiff cannot invoke the doctrine of sudden peril to extricate himself from the position into which he has come through his own negligence. He testified that being too late for the 7.30 gang of workmen he could not go to work until 8.30, and that having fifty-five minutes to spare he was in no hurry.

Exceptions overruled.